Citation Nr: 0516892	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).

By way of procedural background, we note that this claim was 
previously before the Board and remanded in November 2004 to 
afford the veteran his requested hearing at the RO.  Since 
this hearing has been conducted, the veteran's claim is now 
properly before the Board at this time.


FINDINGS OF FACT

1.  The veteran's anxiety reaction is currently manifested by 
symptoms of occasional nightmares, anxiety, irritability, a 
short temper, diminished memory, and depression, with a 
Global Assessment of Functioning (GAF) score of 60.

2.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking, disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, has not 
been demonstrated by the clinical evidence.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety reaction have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed January 2003 rating decision and a May 
2003 statement of the case (SOC) that discussed the pertinent 
evidence and the laws and regulations related to the claim on 
appeal.  Moreover, these documents essentially notified them 
of the evidence needed by the veteran to prevail on his 
claim.

In addition, in a July 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim that he needed to submit medical 
evidence to show that his service-connected condition had 
gotten worse.

As it pertained to respective responsibilities, the veteran 
was told to provide specific contact information if he wanted 
VA to obtain any additional private medical records in 
support of his claim. The veteran was further informed that 
he could submit any additional information or evidence to VA, 
preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letter dated in July 2003 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in November 2002.  Thereafter, The RO issued a rating 
decision in January 2003.  In July 2003, the RO provided 
proper notice to the veteran regarding what information and 
evidence is needed to substantiate his claim on appeal, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit pertinent 
evidence pertaining to his claim, which he received after 
initial AOJ adjudication of his claim.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records and VA outpatient treatment 
and examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and there are no additional records to obtain.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  Therefore, the Board finds that 
any error in the timing of the veteran's notification of the 
VCAA constituted harmless error.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

In December 1943, the RO granted service connection for 
psychoneurosis anxiety state and assigned a 10 percent 
rating, effective from October 1943.  The RO subsequently 
assigned a noncompensable rating, effective from May 1953.  
The RO, however, in September 1959, granted an increased 
rating to 30 percent for the service-connected psychiatric 
disorder.  This 30 percent rating has remained in effect to 
date. 

In July 2002, the veteran submitted a claim for an increased 
rating.  In connection with his claim VA outpatient treatment 
reports and a VA examination report was associated with the 
claims file.

VA outpatient records dated from December 1998 to October 
2002 show no treatment for anxiety reaction or any mental 
disorder.

In a June 2002 written statement, O.A.P., M.D., indicated 
that he treated the veteran for generalized anxiety disorder.

In October 2002, the veteran underwent VA mental disorders 
examination.  The veteran was 83 years old and married.  The 
veteran never had any combat situation.  He said he had a 
nervous breakdown when he was in the service but was unable 
to give details.  The veteran reported taking tranquilizers 
in the past for anxiety.  He did not appear to have any 
regular psychiatric treatment.  There was no history of 
suicidal behavior and no history of hallucinations.

The veteran reported some anxiety and irritability.  
Sometimes he was short tempered.  He also reported diminished 
memory and occasional periods of confusion.  He said his 
sleep was generally good.  He denied being depressed.  He 
denied any symptoms of post-traumatic stress disorder.

The veteran was retired.  He used to work in a band in the 
city.  He played percussion and generally functioned well at 
his work.  The veteran had been married for 61 years.  He had 
a son and a daughter, and his relationship with his family 
was good.  He had a few relatives he kept in touch with.

On examination, the veteran was dressed casually.  He was 
cooperative.  His mood was neutral, and his affect was 
appropriate.  The veteran's speech was normal.  There were no 
perceptual problems.  His thought processes and thought 
content were normal.  There was no suicidal ideation.  The 
veteran was oriented to person, place, and time.  His memory 
was one out of three.  He was unable to do Serial 7s.  
Insight and judgment were fair.  Impulse control was fair.

The veteran spent most of his time with his family.  He said 
he exercised.  He went bowling.  He appeared to have a few 
friends.  The examiner indicated the veteran had symptoms of 
dementia and anxiety disorder.  By and large, he was leading 
a stable retired life.  The diagnoses were dementia and 
anxiety disorder, not otherwise specified.  The veteran had a 
GAF score of 60.  He had mild to moderate symptoms.  The 
examiner opined that the veteran's psychiatric problems did 
not prevent him from getting employment.

In a March 2003 written statement, Dr. P indicated that the 
veteran suffered from post-traumatic stress syndrome and 
continued to exhibit symptoms.  In addition, he suffered from 
arteriosclerotic heart disease, aortic stenosis, non-insulin 
dependent diabetes mellitus, and colon cancer.  These 
conditions exacerbated his pre-existing generalized anxiety 
disorder.

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  The veteran's wife 
presented most of the testimony.  She described the veteran 
as quiet.  He did not talk very much.  She often washed and 
dressed him.  The veteran sometimes had crying spells.  She 
indicated that sometimes he got so low he wanted to hang 
himself.  That was why she never left the house without him.  
The veteran was sometimes depressed for a few months at a 
time.  Then sometimes he got a little better.  Throughout 
their marriage, the veteran was always worried about her and 
their children.  She indicated the veteran did not sleep 
well.  Only once in a great while did he get violent from a 
nightmare.  She believed the veteran lost interest in his 
appearance.  The veteran's wife indicated he had no friends 
anymore.  He had a good relationship with his children, 
grandchildren, and great-grandchildren.  On a typical day, 
she took care of the veteran's appearance, they went to the 
grocery store or the mall, and sometimes went to the bowling 
alley.  The veteran did not participate, but he did watch.


III.  Pertinent Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Under the current schedular criteria, effective since 
November 7, 1996, anxiety reaction is evaluated under the 
general rating formula used to rate psychiatric disabilities.  
38 C.F.R. § 4.130, Diagnostic Code (DC) 9413 (2004).

A 30 percent rating is assigned under DC 9413 when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned under DC 9413 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.


IV.  Discussion

Having reviewed the entirety of the record, the Board is of 
the opinion that an evaluation in excess of 30 percent is not 
warranted for the veteran's service-connected anxiety 
reaction.  Essentially, while the veteran's symptoms very 
closely comport to the symptomatology contemplated for the 
assignment of a 30 percent evaluation under DC 9413, the 
symptoms enumerated under DC 9413 warranting a 50 percent 
evaluation, for the most part, are not demonstrated.  The 
Board is aware of the veteran's valorous service during World 
War II.  Our ratings, however, must be based upon the 
applicable criteria as they relate to the findings on medical 
evaluation.

As noted above, a 50 percent rating for anxiety reaction is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity.  The Board notes 
that the veteran is currently retired.  He previously worked 
in a band, playing percussion.  He generally functioned well 
at his work.  The October 2002 VA examiner stated that the 
veteran's psychiatric problems did not prevent him from 
getting employment.  Indeed, the veteran has not contended 
that he was not working because his service-connected 
psychiatric disability interfered.

With respect to the specifically enumerated symptomatology 
contemplated for a 50 percent evaluation under DC 9413, the 
veteran's medical records do not show that he demonstrated a 
flattened affect.  In October 2002, his affect was described 
as appropriate.  At that time, his speech was described as 
normal, not circumstantial, circumlocutory, or stereotyped.  
The evidence associated with the veteran's claims file is 
silent for any complaints of panic attacks.  The veteran did 
not demonstrate or describe any difficulty understanding 
complex commands.  He demonstrated some memory loss during 
his October 2002 VA examination.  However, he showed no 
serious impairment of short- or long-term memory, and, the 
Board notes, he was also diagnosed with dementia.  His 
judgment and insight were described as fair, not impaired.  
The veteran's thought process and thought content were 
normal, not impaired.  His mood was described as neutral, not 
exhibiting disturbances.  Finally, it has not been shown that 
the veteran's anxiety reaction has resulted in difficulty 
establishing and maintaining effective work and social 
relationships.  While the veteran's wife testified that he 
had no friends, the veteran indicated to the VA examiner that 
he had a few friends.  Furthermore, it was clear from the 
testimony and from the examination report that the veteran 
had a good relationship with his family.  He and his wife had 
been married 61 years.  He also kept in touch with a few 
family members, most notably his son and daughter.

The medical evidence indicates that the veteran's primary 
symptomatology includes occasional nightmares, anxiety, 
irritability, a short temper, depression, and diminished 
memory.  He was assigned a GAF score of 60.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DSM-IV).  A GAF score of 51-60 denotes moderate 
symptoms (e.g., flattened affected and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores have been 
recognized by the Court of Appeals for Veterans Claims as an 
indicator of mental health on a hypothetical continuum of 
mental health-illness.  Carpenter, supra.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.  The description of the symptomatology 
for a GAF score of 60 seems to vary slightly from the 
veteran's enumerate characteristics.  Specifically, the 
veteran did not demonstrate a flattened affect, 
circumstantial speech, or any panic attacks.  However, since 
the score of 60 is the highest possible score in that range 
of symptoms, the Board finds that it approximates the level 
of disability demonstrated by the veteran.

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's anxiety reaction most nearly comports with the 
assignment of a 30 percent evaluation.  However, the record 
does not show persistent symptoms that equal or more nearly 
approximate the criteria for a 50, 70, or 100 percent 
evaluation.  Even though the Board has determined that a 30 
percent rating is warranted in this case, there is not a 
question as to whether the 50 percent rating should be 
assigned.  38 C.F.R. § 4.7.  As explained herein, the Board 
would point out that there is relatively little indication of 
any symptomatology of psychiatric impairment as provided for 
a 50 percent rating under the current regulations.  See 38 
C.F.R. § 4.130, DC 9413.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9413 do not provide a basis 
to assign an evaluation higher than the 30 percent rating 
assigned by this decision.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of the veteran's disability is approximately 
commensurate with a 30 percent rating under DC 9413, the 
currently assigned evaluation.  Thus, the appeal is denied.  
As noted, the symptoms necessary to support a 50, 70, or 100 
percent rating are essentially missing from the objective 
medical evidence of record.  The Board concludes that a 
rating in excess of 30 percent is not warranted.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 30 percent for anxiety 
reaction is denied.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


